      Case: 3:20-cv-00493-wmc Document #: 27 Filed: 06/03/21 Page 1 of 22




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

CESAR JESUS GONZALO DEL RIO,

                            Plaintiffs,                       OPINION and ORDER
       v.
                                                                  20-cv-493-wmc
MARSHALL POLICE DEPARTMENT and
JOSEPH NICKEL,

                            Defendants.


       On May 20, 2020, defendant Marshall Police Department (“MPD”) Officer Joseph

Nickel pulled over a vehicle driven by plaintiff Cesar Jesus Gonzalo Del Rio (hereinafter

“Gonzalo”), believing that he lacked a valid driver’s license.   That traffic stop lasted

approximately 30 minutes, during most of which Officer Nickel tried to obtain, and

Gonzalo refused to provide, his license. Instead, Gonzalo repeatedly charged Nickel with

stopping him unjustifiably. Ultimately, however, Gonzalo provided his driver’s license;

Nickel confirmed that his license was suspended; and Gonzalo was cited for operating with

a suspended license in violation of Wis. Stat. § 343.44.

       Now proceeding pro se in this lawsuit under 42 U.S.C. § 1983, Gonzalo does not

contest that charge, but rather claims that the Marshall Police Department and Officer

Nickel violated his Fourth Amendment rights because (1) the traffic stop was not

supported by reasonable suspicion, and (2) Nickel unnecessarily extended the length of the

stop. Gonzalo further claims that Nickel violated his Fifth Amendment right against self-

incrimination and committed numerous other wrongful acts, including making false




                                            1
      Case: 3:20-cv-00493-wmc Document #: 27 Filed: 06/03/21 Page 2 of 22




accusations and charges, obstructing justice, threatening and harassing him, racial profiling,

and abuse of authority.

       Defendants seek summary judgment on all of Gonzalo’s claims (dkt. #11), to which

Gonzalo has now responded both by opposing that motion (dkt. #21), and by seeking

leave to amend his complaint (dkt. #20). The court will deny Gonzalo’s motion to amend

since his delay in amending is unjustified and his proposed amendment would be futile. As

for defendants’ motion, the Marshall Police Department is entitled to summary judgment

because it is not a suable entity under § 1983 and because its liability would only flow

through Officer Nickel, who is also entitled to summary judgment. The entirety of Nickel’s

interaction with Gonzalo was captured by his body camera, which removes any conceivable

dispute of fact related to Nickel’s handling of the traffic stop. See Scott v. Harris, 550 U.S.

371, 381 (2007) (“When opposing parties tell two different stories, one of which is

blatantly contradicted by the record, so that no reasonable jury could believe it, a court

should not adopt that version of the facts for purposes of ruling on a summary judgment

motion.”).

       Perhaps plaintiff Gonzalo is right in immediately assuming that Officer Nickel

intentionally picked him out for a license check because of his race, but he offers no

evidence that Officer Nickel had engaged in such selective enforcement, on May 20 in

particular, or when engaged in routine license plate checks more generally. Nor are his

last-minute, conclusory allegations in a proposed amended complaint sufficient to support

a finding that Officer Nickel’s actions on May 20 was a larger practice of harassment by

the MPD. In the end, since the evidence before this court on summary judgment does not


                                              2
      Case: 3:20-cv-00493-wmc Document #: 27 Filed: 06/03/21 Page 3 of 22




permit a reasonable jury to find that Nickel lacked reasonable suspicion to initiate the

traffic stop nor that he unnecessarily lengthened the traffic stop, the court will grant

defendants’ motion for summary judgment in full, enter judgment in defendants’ favor and

close this case.



                                                              1
                                   UNDISPUTED FACTS

       As of May 20, 2020, MDP Police Officer Joseph Nickel was patrolling the Village

of Marshall in his squad car, using a mobile computer to run routine license plate checks

of vehicles.     At approximately 1:50 p.m., while Officer Nickel was monitoring the

intersection of School Street and West Main Street, Gonzalo drove up, prompting Nickel

to run a license plate check on his vehicle. The license plate check showed that the vehicle

had been involved in a local incident, that Gonzalo was one of the drivers associated with

the vehicle, and that his driver’s license had been suspended. Nickel then ran a search of

Gonzalo’s name in the Wisconsin Department of Transportation (“DOT”) database, which

confirmed that his license was still suspended.         The DOT database also included a

photograph of Gonzalo, which Nickel believed was the person driving the vehicle he had

just observed.

       At that point, Nickel proceed to pull over the vehicle. Video footage captured the

entirety of this traffic stop (Nickel Aff., Ex. 1), beginning with Officer Nickel approaching




1
  Unless otherwise noted, the following facts are undisputed. The court has drawn the facts from
the parties’ proposed findings of fact and responses, as well as the underlying evidence submitted
in support, all viewed in a light most favorable to plaintiff as the non-moving party.


                                                3
      Case: 3:20-cv-00493-wmc Document #: 27 Filed: 06/03/21 Page 4 of 22




the vehicle and introducing himself, prompting Gonzalo to ask for his badge number.

Nickel provided his badge number and then requested Gonzalo’s driver’s license and proof

of insurance. However, Gonzalo did not comply with his request; instead, he asked Nickel

to provide him a lawful reason for the traffic stop, to which Nickel responded:

              When I checked the vehicle registration, one of the associated
              drivers to this vehicle came back with a suspended license. I
              looked at the driver’s license image, it appeared to be you.
              Therefore, I stopped the vehicle.

(Id. at 1:05-1:21.) Gonzalo responded that he would not produce his driver’s license or

proof of insurance unless Nickel provided a lawful reason for the traffic stop. Gonzalo

further stated: “I would like to have your supervisor come down here so I can speak to

your supervisor because you’re obstructing justice.” (Id. at 1:30-1:37.) Gonzalo also told

Nickel that he was acting beyond his authority, a charge Nickel denied. (Id. at 1:38-1:39.)

       Nickel again asked for a driver’s license, and Gonzalo again refused to produce it,

threatening to report Nickel for “harassment,” “racial profiling,” and “targeting a Mexican

kid.” (Id. at 2:00-2:09.) Nickel then asked if Gonzalo would provide his driver’s license,

and Gonzalo repeated that he would not produce those items without Nickel providing a

lawful reason for the stop, again asking to speak with a supervisor and adding that he would

call the FBI. At that point, Nickel walked back to his squad car, called a supervisor and

started reviewing Gonzalo’s records on his computer while he waited for the supervisor to

arrive. This took less than five minutes. (See id. at 2:45-7:09.)

       When MPD Lieutenant Kristine Quam arrived, Nickel briefed her on the situation,

including the reason for the traffic stop. Lt. Quam then approached Gonzalo’s vehicle,

who immediately requested her name and badge number, which Quam provided. Gonzalo
                                             4
      Case: 3:20-cv-00493-wmc Document #: 27 Filed: 06/03/21 Page 5 of 22




next asked her to provide a lawful reason for the traffic stop, but as Quam attempted to

respond, he interrupted and repeated his request for a lawful reason for the stop. (Id. at

9:03-9:32.) After Quam asked Gonzalo to let her answer, he indicated in response that

the reason was not lawful. (Id.) Quam then told Gonzalo that he was not free to go and

should remain in the vehicle, before walking back to the squad car and speaking with

Nickel.

       Slightly more than a minute after Quam left Gonzalo’s vehicle, dispatch also

confirmed that Gonzalo had a suspended driver’s license. (Id. at 10:45-11:06.) Nickel

next showed Quam the photograph of Gonzalo from the DOT database, to which Quam

responded “yea that’s him,” (id. at 11:12-11:20), and Nickel decided to issue Gonzalo a

citation for operating a suspended license. Up to this point, according to the time reflected

on the video, the traffic stop had lasted approximately 12 minutes.

       Reapproaching the vehicle to obtain Gonzalo’s current address, Officer Nickel

found he was now refusing to roll down his driver’s side window. Nickel then repeated the

reason for the traffic stop and asked him for a current address, explaining that he would be

receiving a citation for operating a suspended driver’s license. Gonzalo also would not

provide that information, asked again for a lawful reason for the traffic stop and stated that

he would take Nickel to court. Nickel then returned to his squad car to prepare the

citation, including filling out the forms necessary to complete the citation, discussing the

details of his interaction with Gonzalo with Lt. Quam and responding to officer

communications, all of which took seven-and-a-half minutes. (Id. at 14:00-21:30.) Officer

Nickel next reapproached the vehicle, and explained the court date, the number of points


                                              5
      Case: 3:20-cv-00493-wmc Document #: 27 Filed: 06/03/21 Page 6 of 22




associated with the violation, and the applicable fine, to which Gonzalo responded by

repeating his intent to sue Nickel. (Id. at 21:31-22:30.) When Gonzalo refused to take

the citation, Nickel dropped it through a narrow opening in the window of the vehicle.

Nickel also instructed Gonzalo to pull the vehicle forward to clear the driveway it was

blocking and park the vehicle, informing him that while “you can leave, the vehicle cannot”

because he did not have a valid driver’s license. (Id. at 22:58-23:40.)

       Instead of pulling the vehicle forward, Gonzalo insisted that he had been detained

unlawfully and asked to speak with Quam again, repeating that he was going to sue Nickel.

After Lt. Quam approached and spoke with Gonzalo, he denied being the individual named

in the citation, prompting Quam to ask him to prove as much. (Id. at 25:55-26:13.)

However, because of his denial, Nickel interrupted and ordered Gonzalo to exit the vehicle

to confirm his identity, and when Gonzalo refused, Nickel advised that he would break the

window if Gonzalo refused to exit. (Id. at 26:13-26:23.) This threat prompted Gonzalo

to exit the vehicle, and Nickel again ordered Gonzalo to provide his driver’s license or a

photo identification to confirm his identity, which Gonzalo again refused to do.

       At that point, Nickel said that Gonzalo had two options: “Provide documentation

showing who you are . . . in order to properly identify you, [or] I will detain you, I will take

you to the Dane County jail, and will use our FAST-ID system to attempt to identify you.”

(Id. at 27:20-27:30.) Faced with this choice, Gonzalo finally complied, and Officer Nickel

took two more minutes to review Gonzalo’s driver’s license, confirm his identity and verify

that the information in the citation matched the information listed on the driver’s license.

Nickel then told Gonzalo that he was free to leave, but repeated that he could not drive


                                               6
      Case: 3:20-cv-00493-wmc Document #: 27 Filed: 06/03/21 Page 7 of 22




the vehicle away because his driver’s license was suspended. Gonzalo responded that he

would report Nickel as a “terrorist” to the FBI, and the traffic stop ended. (Id. at 30:25.)

       On June 1, 2020, Gonzalo filed a citizen complaint alleging that his rights were

violated during the May 20, 2020, traffic stop. MPD Chief John Nault investigated by:

interviewing Officer Nickel and Lt. Quam; reviewing the available audio and video;

requesting the DOT information Nickel used; and evaluating the information Nickel used

to initiate the traffic stop. Nault determined that the complaint was unfounded and sent

Gonzalo a letter communicating this determination on June 10, 2020. Gonzalo appealed

that determination to the Village of Marshall Finance & Oversight Committee, who agreed

that Gonzalo’s claims were unfounded. This lawsuit followed.




                                         OPINION

       The court will begin this opinion by addressing plaintiff’s motion to amend and

then will address the merits of defendants’ motion for summary judgment.


I.     Motion to amend (dkt. #20)

       In response to defendants’ motion for summary judgment, plaintiff seeks to broaden

his claims exponentially. Although including few additional factual allegations, plaintiff

seeks to add dozens of claims against MPD Chief John Nault and the MPD generally for

mistreatment starting in 2019. Although a motion to amend should be granted “when

justice so requires,” see Fed. R. Civ. P. 15(a)(2), “district courts have broad discretion to

deny leave to amend where there is undue delay, bad faith, dilatory motive, repeated failure

to cure deficiencies, undue prejudice to the defendants, or where the amendment would be

                                             7
      Case: 3:20-cv-00493-wmc Document #: 27 Filed: 06/03/21 Page 8 of 22




futile.” Arreola v. Godinez, 546 F.3d 788, 796 (7th Cir. 2008). Here, leave to amend at

this late stage of the lawsuit, after defendants filed their motion for summary judgment as

to the specific conduct alleged, is inappropriate because of undue delay, undue prejudice

to the current defendants, and futility.

       Plaintiff does not even offer an explanation for his failure to include these

additional, broader claims in his lawsuit until now. When considered against the obvious

prejudice defendants would suffer if required to essentially restart this lawsuit, this failure

to explain his delay weighs heavily against an amendment at this point. As importantly,

Gonzalo’s proposed additional allegations do not appear to be related to the events of May

20, 2020, that gave rise to the original claims in this lawsuit, and they certainly do not

support those claims except as the alleged culmination of a longer pattern of harassment.

As such, plaintiff now seeks to include claims arising from his belief that since 2019, MPD

officers have been targeting him for mistreatment, following him, harassing him, surveilling

his home, and trying to catch him for minor traffic violations, including apparently and

most specifically, a reference to a previous stop for a missing headlight in a serious,

unjustified beating. While he now claims that these harassing tactics violated various

constitutional rights and ruined his record and life, plaintiff does not suggest that Officer

Nickel was involved in any of these events, except for the May 20, 2020, traffic stop, nor

has plaintiff offered evidence that Nickel even knew him before that traffic stop. Thus, at

the outset, plaintiff’s proposed amendments to his complaint appear to run afoul of Federal

Rule of Civil Procedure 20, which permits plaintiffs to join claims together in one lawsuit

if “they assert any right to relief jointly, severally, or in the alternative with respect to or


                                               8
      Case: 3:20-cv-00493-wmc Document #: 27 Filed: 06/03/21 Page 9 of 22




arising out of the same transaction, occurrence, or series of transactions or occurrences.”

Fed. R. Civ. P. 20(a)(1)(A).

       Even assuming that plaintiff had a good faith basis to claim that Officer Nickel’s

handling of the May 20, 2020, traffic stop was the last of a series of earlier harassing actions

by the MPD, the few factual allegations he is proposing to add do not satisfy the pleading

requirements of Federal Rule of Civil Procedure 8, which requires a “‘short and plain

statement of the claim’ sufficient to notify the defendants of the allegations against them

and enable them to file an answer.” Marshall v. Knight, 445 F.3d 965, 968 (7th Cir. 2006).

Dismissal is proper “if the complaint fails to set forth ‘enough facts to state a claim to relief

that is plausible on its face.’” St. John’s United Church of Christ v. City of Chi., 502 F.3d 616,

625 (7th Cir. 2007) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In

particular, the proposed complaint fails to describe (1) who was responsible for this alleged

mistreatment (beyond MPD officers generally), (2) when these events actually occurred, or

(3) how the MPD officers violated his constitutional rights, other than a vague reference

to an unjustified harassment and a physical assault by unidentified MPD officers, at some

unstated time. Nor, again, does plaintiff explain why this far more egregious conduct and

larger context is only being raised now. Regardless, his conclusory assertions of additional

harassment and mistreatment are insufficient to satisfy the pleading requirement of § 1983,

much less justify delaying resolution of the existing, specific claims now fully briefed and

before the court on summary judgment. McCauley v. City of Chi., 671 F.3d 611, 616 (7th

Cir. 2011) (in evaluating whether a complaint meets the plausibility standard, the court

must “accept the well-pleaded facts as true, but legal conclusions and conclusory allegations


                                                9
      Case: 3:20-cv-00493-wmc Document #: 27 Filed: 06/03/21 Page 10 of 22




merely reciting the elements of a claim are not entitled to this presumption of truth”)

(citing Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009)). Accordingly, the court will deny

Gonzalo’s motion to amend at this late date and turn to defendants’ motion for summary

judgment.

       In so ruling, the court is not deciding that plaintiff has no claim against the Village

for a longer-term pattern of harassment for reasons of his race. Certainly such profiling is

not unheard of for minorities, or just an outsider in an insular, small community especially

after running afoul of local law enforcement already, as plaintiff alludes to doing. But the

time to raise such a sweeping claim is not by trying to introduce vague, conclusory

allegations in response to a pending summary judgment motion on a complaint that until

now expressly arose out of a very specific set of events during a single traffic stop by one

police officer.


II.    Defendants’ motion for summary judgment (dkt. #11)

       Summary judgment is appropriate if the moving party shows “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). If the moving party meets this burden, then the non-moving party

must provide evidence “on which the jury could reasonably find for the nonmoving party”

to survive summary judgment. Trade Fin. Partners, LLC v. AAR Corp., 573 F.3d 401, 406–

07 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)) (brackets omitted).

During summary judgment, disputed facts are viewed in a light most favorable to the

plaintiff as the non-moving party; however, this treatment does not extend to inferences

supported merely by speculation or conjecture. Parker v. Four Seasons Hotels, Ltd., 845 F.3d

                                             10
     Case: 3:20-cv-00493-wmc Document #: 27 Filed: 06/03/21 Page 11 of 22




807, 812 (7th Cir. 2017); Coleman v. City of Peoria, Ill., 925 F.3d 336, 345 (7th Cir. 2019).

Defendants seek summary judgment for the Marshall Police Department because that

entity may not be sued under § 1983, and in favor of Officer Nickel on the merits and on

qualified immunity grounds.


       A.     Marshall Police Department

       A police department is merely a department of the Village, not a separate legal entity

subject to suit under § 1983. See Best v. City of Portland, 554 F.3d 698, 698 n.1 (7th Cir.

2009) (police department is not a suable entity under § 1983); Whiting v. Marathon Cty.

Sheriff’s Dep’t, 382 F.3d 700, 704 (7th Cir. 2004) (“[T]he Marathon County Sheriff’s

Department is not a legal entity separable from the county government which it serves and

is therefore, not subject to suit.”) (citation omitted). Accordingly, the dismissal of the

Marshall Police Department will be with prejudice.

       To the extent plaintiff would request leave to amend his complaint to proceed

against the Village of Marshall, his allegations do not support such a claim. Under Monell

v. Department of Social Services, 436 U.S. 658 (1978), to state a claim against a county,

plaintiff must allege that the constitutional violation was “caused by: (1) an official policy

adopted and promulgated by [the county’s] officers; (2) a governmental practice or custom

that, although not officially authorized, is widespread and well settled; or (3) an official

with final policy-making authority.” Thomas v. Cook Cty. Sheriff’s Dep’t, 604 F.3d 293, 303

(7th Cir. 2010). A custom cannot be established through a single incident. Palmer v.

Marion Cty, 327 F.3d 588 (7th Cir. 2003).



                                             11
      Case: 3:20-cv-00493-wmc Document #: 27 Filed: 06/03/21 Page 12 of 22




       The evidence of record does not begin to challenge to an official policy or custom

of the Village of Marshall. Instead, plaintiff asserts that Nickel did not have reasonable

suspicion to pull him over and then should have let him go. Of course, in his proposed

amended complaint, plaintiff appears to be challenging what he perceives to be far-

reaching, unconstitutional practices of the Marshall Police Department, but the court

denied him leave to amend his complaint to pursue those claims in this lawsuit, and in any

event, his claims are based purely on conclusory assertions. Accordingly, the Marshall

Police Department is entitled to dismissal with prejudice.


       B.      Fourth Amendment Claim Against Nickel

       This leaves plaintiff’s originally pleaded claim against Officer Nickel for a wrongful

traffic stop on May 20, 2020. The Fourth Amendment provides in relevant part that “[t]he

right of the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated.” U.S. Const. Amend. IV. 2 In

Navarette v. California, 572 U.S. 393 (2014), the United States Supreme Court explained:

                The Fourth Amendment permits brief investigative stops–
                such as the traffic stop in this case–when a law enforcement
                officer has a particularized and objective basis for
                suspecting the particular person stopped of criminal
                activity.    The reasonable suspicion necessary to justify
                such a stop is dependent upon both the content of
                information possessed by police and its degree of
                reliability. The standard takes into account the totality of


2
  The protections of the Fourth Amendment were extended to the states under the Fourteenth
Amendment. See Zoretic v. Darge, 832 F.3d 639, 643 (7th Cir. 2016) (“The Fourth Amendment’s
protections against unreasonable searches and seizures is made applicable to state actors under the
Fourteenth Amendment.” (citing DKCLM, Ltd. v. Cty. of Milwaukee, 794 F.3d 713, 714 (7th Cir.
2015))).


                                                12
      Case: 3:20-cv-00493-wmc Document #: 27 Filed: 06/03/21 Page 13 of 22




               the circumstances–the whole picture. Although a mere hunch
               does not create reasonable suspicion, the level of suspicion
               the standard requires is considerably less than proof of
               wrongdoing by a preponderance of the evidence and
               obviously less than is necessary for probable cause.

Id. at 396-97 (citations omitted); see also United States v. Flores, 798 F.3d 645, 648 (7th

Cir. 2015) (citing Navarette, 572 U.S. at 396-97).

       When determining the reasonableness of a traffic stop, the court is not to “consider

the subjective motivations of the officer.” Jones v. City of Elkhart, Ind., 737 F.3d 1107, 1114

(7th Cir. 2013); see also United States v. Edwards, 769 F.3d 509, 516 (7th Cir. 2014) (citing

Whren v. United States, 517 U.S. 806, 812 (1996)). To justify a traffic stop, therefore, it is

sufficient if a reasonable officer would believe that the defendant has committed a traffic

violation; it is not necessary that this traffic violation actually occurred, nor does it matter

if the officer had an ulterior motive for initiating the stop. See Jones, 737 F.3d at 1114

(citing United States v. Muriel, 418 F.3d 720, 724 (7th Cir. 2005) (“we need only inquire

whether the officer had probable cause to believe that a traffic violation occurred, not

whether [the driver] actually was tailgating); United States v. Cashman, 216 F.3d 582, 586-

87 (7th Cir. 2000) (“The pertinent question . . . is whether it was reasonable for [the

officer] to believe that the windshield was cracked to an impermissible degree.”) ) .

       While difficult to define, “reasonable suspicion” is itself “a commonsense,

nontechnical concept that deals with the factual and practical considerations of ‘everyday

life on which reasonable and prudent [people], not legal technicians, act.’” United States v.

Lawshea, 461 F.3d 857, 859 (7th Cir. 2006) (quoting Ornelas v. United States, 517 U.S.

690, 695 (1996)). Still, although reasonable suspicion “‘is a less demanding standard than


                                              13
      Case: 3:20-cv-00493-wmc Document #: 27 Filed: 06/03/21 Page 14 of 22




probable cause and requires a showing considerably less than preponderance of the

evidence, the Fourth Amendment requires at least a minimal level of objective

justification.’” Id. (quoting Illinois v. Wardlow, 528 U.S. 119, 123 (2000)). “In other

words, reasonable suspicion is less than probable cause but more than a hunch.” Id. (citing

United States v. Lenoir, 318 F.3d 725, 729 (7th Cir. 2003)).


              1.      Traffic stop

       As an initial matter, although one could understand that plaintiff Gonzalo suspected

otherwise, that he was being improperly targeted, especially if the general allegation in his

amended complaint were credited, the undisputed facts establish that Nickel had

reasonable suspicion to initiate the traffic stop. Not only does the evidence of record

support a finding of reasonable suspicion, but Nickel’s actual intent is irrelevant to the

validity of the stop itself. Whether or not it is a good police practice given the potential for

its being used as a pretense for selective enforcement or even racial profiling, Officer Nickel

running license plates of vehicles when patrolling is a standard and legally recognized

method to confirm that a vehicle is properly registered, and that the driver possesses a valid

license. See United States v. McPhaul, 835 F.3d 687, 690 (7th Cir. 2016) (“The district

court wrote that ‘Officer Sell observed Mr. McPhaul commit two, and possibly three, traffic

infractions, and after running his license plate (which is a reasonable practice of police

officers), learned that the car was registered to [a] driver with a suspended license. Officer

Sell had probable cause to initiate a traffic stop.’ We agree.”); United States v. Bentley, 795

F.3d 630, 634-35 (7th Cir. 2015) (“Finally, Bentley points out that officer Veerman

testified that an owner’s suspended license was insufficient for a traffic stop and that he

                                              14
     Case: 3:20-cv-00493-wmc Document #: 27 Filed: 06/03/21 Page 15 of 22




would not have pulled Bently over but for the lane violation.         Officer Veerman was

mistaken. He could have stopped Bentley’s vehicle on the ground of the owner’s suspended

license alone.”) (citing United States v. Jerez, 108 F.3d 684, 693 (7th Cir. 1997)).

       Moreover, the information Nickel learned from his initial search -- that the vehicle

had been involved in a “local incident” -- justifiably prompted him to investigate who was

associated with that vehicle. Indeed, once Nickel learned that (1) the DOT database

showed that Gonzalo’s driver’s license was suspended; and (2) the driver of the vehicle

appeared to be Gonzalo, he had more than just a hunch that Gonzalo was the driver of the

vehicle; he had probable cause to believe that Gonzalo was violating Wis. Stat. § 343.44,

which prohibits an individual from operating a vehicle with a suspended driver’s license.

See State v. Smith, 2000 WI App 161, P 9, 238 Wis. 2d 96, 617 N.W.2d 678 (driver may

be pulled over and arrested for driving with a suspended license); see also United States v.

Bentley, 795 F.3d at 635 (agreeing that an officer may stop a vehicle if the officer has

“sufficient facts to justify a reasonable suspicion that the driver” does not possess a valid

driver’s license); see also United States v. Muriel, 418 F.3d 720, 724 (7th Cir. 2005)

(“Probable cause exists when the circumstances confronting a police officer support the

reasonable belief that the driver has committed even a minor traffic offense.”) (citation

omitted).

       Plaintiff has not come forward with evidence even beginning to dispute Nickel’s

legitimate basis to pull him over. Indeed, the undisputed facts are that Gonzalo himself

knew he was driving without a valid license, which is at least partly why he repeatedly

refused to turn over his license for inspection. Accordingly, no reasonable fact-finder could


                                             15
      Case: 3:20-cv-00493-wmc Document #: 27 Filed: 06/03/21 Page 16 of 22




conclude that Officer Nickel’s initial decision to pull plaintiff over objectively lacked

reasonable suspicion.


              2.     Length of stop

       Nor, contrary to plaintiff’s claim, did the 30-minute traffic stop that followed run

afoul of the Fourth Amendment. “A seizure that is justified solely by the interest in issuing

a warning ticket to the driver can become unlawful if it is prolonged beyond the time

reasonably required to complete that mission.” See Illinois v. Caballes, 543 U.S. 405, 407

(2005). More specifically, an officer may not prolong a stop for inquiries “not fairly

characterized as part of the officer’s traffic mission,” absent reasonable suspicion to

independently support the line of questioning. Rodriguez v. United States, 575 U.S. 348,

356 (2015). Here, the actual video recording of plaintiff’s stop simply does not permit a

jury to find that Officer Nickel unnecessarily extended the length of the traffic stop. On

the contrary, plaintiff’s insistence to speak with Nickel’s supervisor, then subsequent denial

of his obvious identity and refusal to exit his vehicle were causes for the stop to last a full

30 minutes.

       To begin, Officer Nickel approached the vehicle plaintiff was driving, identified

himself, asked Nickel to provide his driver’s license and proof of insurance, and explained

the reason for the traffic stop. Nickel’s recorded statements were direct and brief, and he

responded directly to plaintiff’s request that Nickel provide his badge identification

number. This exchange was entirely appropriate, lasting a short period of time and relating

directly to the reason for the stop. See United States v. Lewis, 920 F.3d 483, 492 (7th Cir.

2019) (recognizing that the Constitution permits officers to ask questions even unrelated

                                              16
     Case: 3:20-cv-00493-wmc Document #: 27 Filed: 06/03/21 Page 17 of 22




to the traffic stop, so long as the questioning does not unreasonably prolong the stop past

what is necessary to “complete the mission” of the stop); United States v. Offord, 788 F.

App’x 384, 386 (7th Cir. 2019) (officer who “took actions ordinary to a traffic stop” --

explaining the reason for the stop, asking where the driver and passenger were coming from,

requesting identification and then bringing driver back to squad car when she could not

provide identification -- did not unnecessarily prolong the stop).

       Then, at plaintiff’s insistence, an approximate five-minute delay occurred between

Nickel calling Lt. Quam to the scene and her arrival. Given the reasons for this delay,

Officer Nickel cannot be faulted for the relatively short time it took for Quam to arrive.

In any event, plaintiff’s uncooperative behavior, and apparent animus towards Nickel

specifically, made Nickel’s decision to comply with plaintiff’s request to speak with his

supervisor eminently prudent, and at the very least to provide a buffer between Nickel and

plaintiff. See Buchanan v. Kelly, 592 F. App’x 503 (7th Cir. 2014) (agreeing that calling for

backup to ensure officer safety was a reasonable basis to extend a traffic stop).

       Even then, by the approximate twelfth minute mark of the stop, Lt. Quam had

agreed that the driver was indeed Gonzalo, and Nickel had decided to cite plaintiff for

driving without a valid driver’s license. As reviewed in more detail above, Officer Nickel

reapproached the vehicle simply to confirm plaintiff’s address, which while more of a

courtesy then a necessity, was a reasonable step in ensuring he had the correct information

to complete the citation. Regardless, since this line of questioning took place after Nickel

concluded that a citation would be appropriate, this additional two-minute exchange also

did not impermissibly extend the stop. See Offord, 788 F. App’x at 386 (officer did not


                                             17
      Case: 3:20-cv-00493-wmc Document #: 27 Filed: 06/03/21 Page 18 of 22




extend stop by asking questions while performing a criminal check and looking up a driver’s

license); United States v. McBride, 635 F.3d 879, 882, 883 (7th Cir. 2011) (questioning that

occurred after citation was issued and lasted only minutes, did not unreasonably extend a

traffic stop).

       Nor was the seven minutes that followed while Nickel prepared and printed out the

citation unreasonable. Rather, such administrative tasks are recognized as necessary and

appropriate components of a reasonable traffic stop, and there is no indication that Nickel

took longer than necessary to complete them. E.g., McBride, 635 F.3d at 883 (officer “spent

most of the stop performing routine police work -- securing the scene, gathering

information . . . , relaying information to dispatch, and writing the ticket,” none of which

unnecessarily extended its length); United States v. Finke, 85 F.3d 1275, 1280 (7th Cir.

1996) (decision to request and wait for a background check was justified, since it took just

five minutes, and involved no additional questioning or action on the part of defendant

officers, and did not unreasonably prolong traffic stop).

       Finally, while the traffic stop did not end for another 17 minutes after Nickel

completed writing up the citation, this further delay was almost entirely plaintiff’s doing,

initially by refusing to move and exit his vehicle, then far worse, by affirmatively denying

his identity to Quam and Nickel, which prompted Nickel to reasonably extend the stop.

Indeed, at that point, if not well before, an objectively reasonable officer had sufficient

grounds to require plaintiff to leave the vehicle and provide his driver’s license. See United

States v. Martin, 422 F.3d 597, 602 (7th Cir. 2005) (“[F]ailure to produce a valid driver’s

license necessitated additional questioning while the trooper ascertained whether or not


                                             18
     Case: 3:20-cv-00493-wmc Document #: 27 Filed: 06/03/21 Page 19 of 22




Mr. Martin was a licensed driver.”); see also United States v. Robinson, 78 F. App’x 501, 505

(6th Cir. 2003) (removing driver from vehicle when he could not provide license was

reasonably related to the stop); United States v. Sanchez, 417 F.3d 971, 975 (8th Cir. 2005)

(“The majority of the nearly forty-five minute encounter was spent completing the traffic

stop, including time spend by [the officer] to confirm the identity of [the driver] based

upon the highly suspect ID that he had provided.”); United States v. Pedraza-Bucio, No. 08

CR 698, 2009 WL 1110332, at *4 (D. Utah Apr. 23, 2009) (stop not unreasonably

prolonged where driver did not have license, police officer could not obtain a reliable

identification through computer searches, ultimately leading officer to confirm identity of

driver through fingerprinting).

       In short, whatever plaintiff might claim were Lt. Quam’s or Officer Nickel’s motives

or hidden agenda, the video footage by itself prevents a reasonable jury from finding that

Officer Nickel unnecessarily prolonged this traffic stop under an objective officer standard.

Thus, he is entitled to summary judgment with respect to plaintiff’s Fourth Amendment

claim against him.




       C.     Plaintiff’s remaining claims

       Defendant Nickel is also entitled to summary judgment on any additional claims

plaintiff has legitimately pursued in this lawsuit. As for any remaining federal claims,

plaintiff invokes his right not to incriminate himself and remain silent (Compl. (dkt. #1)

3), but the evidence of record does not support a claim under § 1983 for a Fifth

Amendment violation. The Fifth Amendment privilege against self-incrimination provides


                                             19
      Case: 3:20-cv-00493-wmc Document #: 27 Filed: 06/03/21 Page 20 of 22




that no person “shall be compelled in any criminal case to be a witness against himself,”

U.S. Const. amend. V, “a fundamental trial right of criminal defendants.” United States v.

Verdugo-Urquidez, 494 U.S. 259, 263, 110 S. Ct. 1056 (1990). Under § 1983, therefore,

recovery for a Fifth Amendment violation is available for “courtroom use of a criminal

defendant’s compelled, self-incriminatory testimony.” Sornberger v. City of Knoxville, 434

F.3d 1006, 1027 (7th Cir. 2006) (citing Burrell v. Virginia, 395 F.3d 508, 513 (4th Cir.

2005)); see also Hanson v. Dane Cty., Wis., 608 F.3d 335, 339-40 (7th Cir. 2010) (although

police elicited a statement without Miranda warnings, no Fifth Amendment violation

occurred because that statement was never used against the speaker during criminal

proceeding). Here, neither plaintiff’s silence nor his statements were used in a courtroom

setting to incriminate him; indeed, there was no criminal prosecution whatsoever.

Moreover, Nickel did not rely on any statements plaintiff made before issuing him a

citation for driving without a valid license. Instead, Officer Nickel issued the citation based

on his identifying the person listed in the DOT’s database as “Cesar Del Rio Gonzalo” as

the driver of the vehicle he stopped, a belief that Lt. Quam’s confirmed. Accordingly, no

evidence of record supports recovery of a Fifth Amendment violation.

       Similarly, Nickel is entitled to summary judgment with respect to plaintiff’s

numerous state law claims. Since the court has found that defendants are entitled to

summary judgment on plaintiff’s federal claims, the court’s typically practice is not to

decide plaintiffs’ state law claims on the merits, but instead dismiss those claims without

prejudice to refiling in state court. Indeed, dismissal is consistent with “the well-established

law of this circuit that the usual practice is to dismiss without prejudice state supplemental


                                              20
      Case: 3:20-cv-00493-wmc Document #: 27 Filed: 06/03/21 Page 21 of 22




claims whenever all federal claims have been dismissed prior to trial.” Groce v. Eli Lilly &

Co., 193 F.3d 496, 501 (7th Cir. 1999); see also 28 U.S.C. § 1367(c)(3) (“The district

courts may decline to exercise supplemental jurisdiction over a claim under subsection (a)

if the district court has dismissed all claims over which it has original jurisdiction.”).

       Nevertheless, the court may depart from its “usual practice” and continue to exercise

supplemental jurisdiction to dispose of other state law claims if the circumstances weigh in

favor of doing so. For example, a court need not send back to state court “‘doomed

litigation’ that will only be dismissed once it gets there.” Groce, 193 F.3d at 502; In re

Repository Tech., Inc., 601 F.3d 710, 725 (7th Cir. 2010) (“when a state-law claim is clearly

without merit, it invades no state interest -- on the contrary, it spares overburdened state

courts additional work that they do not want or need -- for the federal court to dismiss the

claim on the merits, rather than invite a further, and futile, round of litigation in the state

courts.”) (internal quotation omitted). At least when it comes to claims arising solely out

of the single traffic stop captured on video on May 20, 2020, this exception to the general

rule applies.

       Plaintiff’s conclusory claims of false imprisonment, accusations or charges,

obstruction of justice, threats, harassment, abuse of authority, racial profiling or a hate

crime, all fail as a matter of law with respect to this stop because the video evidence

establishes that Officer Nickel had a justifiable reason to pull plaintiff over, to detain him

in an effort to investigate whether plaintiff had a valid license, to cite him, to confirm his

actual identity and address, and to ensure that plaintiff would not unlawfully drive away

in his vehicle. Whatever the merit of plaintiff’s conclusory assertions that MPD officers


                                              21
      Case: 3:20-cv-00493-wmc Document #: 27 Filed: 06/03/21 Page 22 of 22




targeted him inappropriately and committed state torts, those claims are not properly

before this court, just as no federal constitutional or statutory claims are properly asserted

in this case.

       Accordingly, the court is granting summary judgment in Nickel’s favor with respect

to plaintiff’s Fifth Amendment and state law claims.




                                          ORDER

       IT IS ORDERED that:

       1. Defendants Marshall Police Department and Joseph Nickel’s motion for

           summary judgment (dkt. #11) is GRANTED on the grounds set forth above.

       2. Plaintiff Cesar Jesus Gonzalo Del Rio’s motion to amend (dkt. #20) is DENIED.

       3. Plaintiff’s motion not to dismiss lawsuit (dkt. #19) is DENIED.

       4. The clerk of court is directed to enter judgment in defendant’s favor and close

           this case.

       Entered this 2nd day of June, 2021.

                                           BY THE COURT:

                                           /s/

                                           WILLIAM M. CONLEY
                                           District Judge




                                                 22
